DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Applicant’s representative argues that the claims are not directed to a “Judicial exception under 
the first prong of the subject matter eligibility guidance” and provides arguments that “the step of generating a token requires action by a processor tan cannot be practically applied in the [human] mind, at least because it requires a processor accessing computer memory indicative of application usage.
	In response, the applicant’s argument is persuasive as applied to claims 1 and 8 because it is stated that a processing device uses computer program code to generate the payment token. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15-16 and 20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 15 is directed to a method.
Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.

	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 15 recites :
determining a current exchange rate between a virtual currency and an actual currency;
	converting an amount of the virtual currency to a credit amount of the actual currency based on the current exchange rate; and
	crediting the amount of the virtual currency to at least one financial account, wherein the at least one financial account has an associated amount of funds of the actual currency that is increased by the credit amount of the actual currency.
	generating a payment token associated with the at least one financial account of the customer and a predetermined transaction amount threshold;
	receiving a transaction request to process a transaction using the payment token; determining that (i) the transaction request is associated with a transaction having a transaction amount less than or equal to the amount of funds associated with the at least one financial account, and (ii) the transaction amount is less than or equal to the predetermined transaction amount threshold; and approving and settling the transaction.
These claimed limitations under a broadest reasonable interpretation, cover functions of mental processes which include concepts performed in the human mind (including an observation, evaluation, judgment or opinion), and also cover commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).


	The Examiner respectfully disagrees with the applicant’s assertion.
	In reviewing claim 15, it is noted that the claimed processing devices as recited in the preamble is a general purpose computer (see the applicant’s specification).  These claimed computer structures are noted to perform routine computer functions such as determining data, receiving data, storing data, and crediting accounts using financial data. The claimed processor is seen as a generic computer performing generic functions without an inventive concept. These computers are simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually.
	The functions of “converting”, “determining” and “crediting” are purely business related financial activities.     
 
The judicial exception is not integrated into a practical application. Accordingly, the additional elements (of one or more processors recited in the preamble) do not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea.
	These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the memory, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea.

Claim 15 as presented does not positively indicate that a computing device is generating the 
claimed “token”.   The claimed token in its broadest interpretation can be seen as an accessory code which is to be associated with the claimed financial account.  It is not stated to be a computerized token or 

	Claim 16 recites a financial feature of converting a currency to a credit amount.

	Claim 20 recites a determining and a receiving functions which the Courts found to be an abstract concept as noted in Cyberfone.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

January 12, 2021